Explanations of vote
in writing. - (DE) Although Bulgaria and Romania have managed to achieve accession to the European Economic Area, Brussels is apparently surprised by the lack of progress on combating organised crime and corruption. These are widespread problems, however, which are rooted in socio-political developments in post-communist countries. The general public is irked by the anonymity and indifference of capitalism and resorts instead to familiar and tried and tested networks.
This proves, yet again, that social transformation cannot be imposed from outside: something that the US is trying to achieve with its wars of aggression, while the EU dangles the prospect of 'accession'. The fact is that the latter is losing its effectiveness, forfeiting any opportunity to exert influence once countries have joined the 'club', which is why the EU must not repeat this mistake with Turkey.
(PL) Mr President, I should like to refer to Mrs Kudrycka's report on the conclusion of the Agreement between the European Community and Ukraine on the facilitation of the issuance of short-stay visas. This is particularly important for relations between Poland and Ukraine, two countries and peoples that have been bound together by historical ties throughout the centuries. The essential action required to introduce significantly easier visa procedures for our Ukrainian friends should be taken as soon as possible, notably where young people, students, academics and seasonal workers are concerned.
In the longer term, we should aim at the introduction of a visa-free travel regime. This is particularly important in terms of laying the foundations for Ukraine's integration into the European Union in the future. The Union must support the development of democracy in Ukraine, assist in the creation of civil society and facilitate contact between our citizens.
in writing. - (PT) This agreement between the European Community and Ukraine on the facilitation of issuance of short-stay visas is to be signed in parallel with the readmission agreement as these are 'mutually conditional'.
As indicated, these agreements form part of the EU's fight against 'illegal immigration' and its instruments. The report expressly accepts the 'recommendations as to need for providing adequate technical and financial support for Ukraine by the EC and the European Commission in particular, in achieving high level of implementation of readmission agreement'. However, we are critical in this respect.
Despite the agreement introducing strict procedural deadlines, setting preferential visa fees, including a full visa fee waiver for certain 'categories of persons' (?), and providing for a simplified procedure in a number of cases, this is less than what has been demanded and what is required by thousands of Ukrainian citizens.
What the rapporteurs have failed to realise is that there is a need for the effective implementation of measures aimed at facilitating issuance of visas to broader sections of Ukrainian society, or even a non-discriminatory visa exemption regime such as Ukraine provides for citizens of the various EU countries.
We therefore voted accordingly.
in writing. - (DE) For far too long, the EU has given a helping hand to countries around the globe while failing to make these monies conditional on the readmission of illegal immigrants. This has exacerbated the flood of illegal economic refugees pouring into destination countries without any education or prospects for the future. This has occurred in tandem with various visa scandals, in which countless people have entered the EU in the guise of tourists and promptly vanished into the EU's low-wage sector, thus destroying jobs on a massive scale. It is high time that readmission arrangements were made a fixed element of agreements. The opportunities to vanish into the anonymity of our conurbations must also be removed at all cost.
The growing trend towards the establishment of visa centres - which are then closed down due to a lack of applications - must also be treated with caution. This practice must under no circumstances lead to a situation in which visas are issued arbitrarily simply to avoid such closure.
in writing. - (PT) This agreement between the European Community and Moldova on the facilitation of issuance of short-stay visas is to be signed in parallel with the readmission agreement as these are 'mutually conditional', just the same as with the agreements with Russia and Ukraine.
Despite the agreement introducing strict procedural deadlines, setting preferential visa fees, including a full visa fee waiver for certain 'categories of persons' (?) (such as members of official delegations, business people, journalists, participants in scientific, cultural and sporting events, students, participants in exchange programs, close relatives, representatives of civil society, persons visiting for medical reasons) and providing for a simplified procedure in a number of cases, this is less than what has been demanded and what is required by thousands of Moldovan citizens. There is a need for the effective implementation of measures aimed at facilitating issuance of visas to broader sections of Moldovan society, or even a non-discriminatory visa exemption regime such as Moldova provides for citizens of the various EU countries.
Furthermore, these agreements fall within the Community policies on immigration and the 'Schengen area' which includes instruments on the retention of biometric data.
We therefore voted accordingly.
in writing - (RO) The Romanian Members of the European Parliament, members of the PSE, will vote against or will refrain from voting in relation to the EU-Moldova Agreement on short-term visas and the Readmission Agreement. This does not reflect opposition to the substance of the given documents, but to the inexact concepts included therein and which were launched by the Stalinist Soviet regime in order to give credit to the idea of the existence of a Moldavian language, different from the Romanian language. The reference to the Moldavian language remains null and void for the given Members of the European Parliament.
(PL) Mr President, I tabled this earlier. It concerns an explanation of my vote on the report on digital interactive television services by Mr Weber. I should like to say that there is a very interesting section in that document, maintaining that the public audio-visual media should be strengthened, not weakened. I voted in favour of the report, because recently the candidate for Prime Minister of my country declared that public television should be weakened. I am glad that the European Parliament is making a clear statement in this regard, namely that public television and the public audio-visual media should be strengthened.
With all due respect for the subject matter, we would like to point out that this is a report the European Union could have done without. This European Parliament should devote itself to issues within a smaller area and not give opinions on everything under the sun.
The European Parliament's Committee on Culture and Education should be closed down because it deals with matters which are outside the scope of cooperation within the EU. For the most part the Committee produces reports which propose that the Union should go in and regulate areas of detail for which the EU does not have competence.
Within the current EU cooperation framework it is established that the Member States have exclusive responsibility for the organisation of education. Cultural issues are also a matter for the Member States, and the Union is currently engaged in very limited cooperation relating to various cultural programmes.
For these reasons there is no justification for the existence of the European Parliament's Committee on Culture and Education.
in writing. - I voted in favour of this report. I support the use of interactive digital TV technology to benefit European citizens in a range of ways. The report emphasises the importance of the switchover from analogue, which is on track in the UK but lagging in some other EU member states.
in writing. - (MT) I would like to take the opportunity offered by this debate to register my disappointment at the way in which digital television is developing in Malta.
Certain basic principles need to be respected.
Firstly, Maltese consumers should have the right to continue watching national stations that are free to view without being charged.
In practice, all digital television service providers should broadcast these stations free of charge. In addition, anyone who does not buy a digital receiver from these companies should still have the right to receive the signal from these stations.
My second point relates to the interoperability of different platforms in Malta's case, digital terrestrial and cable. The lack of interoperability in the Maltese system is leading to less choice for consumers because when they wish to make use of the services of another company, they must install a different receiver.
I hope that the updated policy of the authorities competent in this matter will address these problems.
in writing. - (PL) Mr Weber has tabled a very interesting report on what is currently a controversial issue. In the present digital environment, services, networks and business systems have undergone significant changes, and a wide choice is now available to consumers. Interoperability has therefore become a fundamental concept for information and telecommunications networks.
I agree that users' needs should be of paramount importance in market development. Accordingly, it is important to focus on viewers and on enabling them to make fully informed choices, so that they really are in a position to benefit from the full potential of new technology.
The interoperability debate mainly concerns broadening the choice offered to consumers in the area of interactive television services. This choice largely involves the services offered by operators rather than the equipment, however, especially as the choice can take various forms, and subscribers are able to choose between different platforms depending on the content and services available.
I agree with the rapporteur that it is advisable to continue promoting the open standards developed by European Union standards bodies in relation to the switchover to digital and the interoperability of services, and to further this action by promoting European digital television standards in other parts of the world.
We do not consider that the Committee on Fisheries' amendment adds anything positive to the Commission's proposal, but is instead a step backwards. We cannot accept any restrictions on transparency, which is something the report in effect entails.
in writing. - (PT) The objective of the Commission proposal for a new Council regulation on the collection of data in the fisheries sector is to develop long-term sampling programmes which are well-integrated at regional level and which include ecological, economic, environmental and social data. The revision of the Regulation on the collection of data is intended as a response to the new demands arising from the need to move towards fisheries management (geared towards fleets and fishing areas rather than fish stocks) and towards an ecosystemic approach to fisheries management.
The aim is to ensure an approach which is more in line with the different situations in the fisheries sector which require a range of strategies to combat a common problem. The aim is also to make processes more transparent, thus guaranteeing better and more profitable treatment and use of fisheries data.
This Parliament report deserves my support.
in writing. - (PT) This proposal aims to replace, from 2008, Council Regulation (EC) No 1543/2000 establishing a Community framework for the collection and management of data needed to conduct the common fisheries policy.
Certain differences between this proposal and the current Regulation should be highlighted, such as: inclusion of new types of data, use of an approach which is more focused on fleets and on the distinction between different regions (fishing areas) and preparation of national three-year programmes.
Among other aspects, the text adopted today clarifies the type of data to which the Commission will have access, insists on ensuring the confidentiality of this data and provides for different levels of penalisation according to the seriousness of the failure to comply with the new regulation by Member States, including making the Community financial contribution conditional on the national programmes to be developed by Member States. It also calls on the Commission to clearly define what must be understood by 'official request for information' and 'incomplete national programme'.
It must be left to each Member State to adopt measures - based on the existence of data which is reliable and as complete as possible for the purpose of fisheries scientific research - to ensure proper management of their marine biological resources. However, this competence of each Member State is unacceptably called into question by the 'Reform' Treaty.
in writing. - I voted in favour of this proposal from the Commission for a regulation to establish a community framework for the collection management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy. It is an uncontroversial report that should allow better operation of the CFP over time.
in writing. - It is only right that small groups do not have disproportional influence in this Parliament. While I respect the right to ensure that diversity of views is respected in debate, this should not extend to the administration of the House and other technical matters. Thus I welcome this reduction in representation by the non-attached on the Conference of Presidents where until now a handful of Members had a higher level of representation than political groups with more than 200 members.
(DE) Mr President, I said what I had to say during the explanations of vote, in order to save time during the voting. I am pleased that Parliament has adopted this report by an overwhelming majority, also because I am aware that there have been very arduous and intensive discussions in the Council working groups. We are sending out a clear message from the House today.
The report offers the opportunity for us to obtain quality statistics on public health and health and safety at work. This will be a prerequisite for many of the policies which we will be championing in future.
(IT) Mr President, ladies and gentlemen, I am speaking partly in my capacity as future draftsman of the opinion on the Community strategy on health and safety at work. I wish to clarify my position, which is unhesitatingly in favour of the proposed regulation to establish a legal framework for the systematic production of statistics in this area. I would take this opportunity to emphasise the need to take all initiatives that can help provide a clearer picture of the situation in Europe and in the various Member States, on which basis states can pursue the policies they deem most appropriate.
For this reason, a more Europe-wide approach needs to be adopted towards accidents at work within the European Union, a veritable scourge in certain countries. The approach must go beyond the current gentlemen's agreement and provide for data to be gathered systematically at regular, predetermined intervals. It must also take due account of the studies and investigations carried out by the European Agency for Safety and Health at Work and by the European Foundation for the Improvement of Living and Working Conditions. Comparable data, combined with an exchange of good practice and the dissemination of results, can in themselves prove useful in encouraging countries to emulate the best of what is being done elsewhere.
in writing. - (PT) The Commission is responsible for producing Community statistics by coordinating the necessary harmonisation of the statistical information, while collection of the data is done by Member States on subjects such as definition of variables, breakdown, dates of implementation and frequency, and so on. Gender should also be introduced as a breakdown to have information regarding possible gender differences.
As regards health and safety at work, studies and surveys of the European Agency for Safety and Health at Work and of the European Foundation for the Improvement of Living and Working Conditions should also be taken into account. Outside Europe, cooperation with the United Nations should be further enhanced, especially with the International Labour Organisation and World Health Organisation.
Complementary financing will be provided for health and safety at work in the framework of the Community Programme for Employment and Social Solidarity (PROGRESS). In principle, financial support to help Member States in further building up national capacities to implement improvements and create new tools for statistical data collection should be included.
in writing. - (NL) The transmissible diseases that threaten Europe, such as SARS and bird flu, show that far-reaching European measures are necessary to prevent a possible pandemic in Europe.
Unilateral action by the Member States is not enough to divert the threat of such diseases. A coordinated European plan is necessary, and for this it is essential to determine the level of protection in the Member States.
It is therefore vital to have comparable, up-to-date information at Community level on protection against possible pandemic and widespread diseases. We must in particular consider the quantity of stocks of antiviral resources and vaccines in the Member States.
I would be happier knowing that there were already stocks of antiviral resources and vaccines at European level. Without new powers the Commission will be forced to look on helplessly in the event of a pandemic.
in writing. - I voted against the Jordan Cizelj report on the Euratom Supply Agency. I consider that the Agency should be independent of Euratom as the roles of promoting nuclear energy and controlling it should not in effect be joined.
The nuclear industry does not offer the solution for Europe's energy needs. Europe must strive to make more of our renewable energy potential and work to phase out the need for nuclear.
(PL) Mr President, I should like to explain why I voted as I did regarding this very important resolution. The European Parliament has become involved in a matter that tends to be disregarded. Less and less physical activity is being practised in individual Member States of the European Union, and sport is taken ever less seriously, despite its significant social and cultural role. I therefore voted in favour of this resolution in full awareness of what was involved. I welcome Parliament's stance on the subject.
(CS) Mr President, ladies and gentlemen, I willingly supported the report on the role of sport in education by Mr Schmitt, mainly because sport and physical activity can make an important contribution to combating negative health trends. I also support the modernisation of activities in the area of physical education, especially those aimed at establishing a balance between physical and intellectual activities in schools. I am in favour of investment in quality sports facilities and appropriate measures to allow access to sports premises and sports curricula at school to all students including those with disabilities. In this way we will ensure that every student can participate in a variety of sports. Further positive steps involve increasing the amount of time spent on physical education in schools and ensuring legal recognition of institutions and organisations that contribute to better integration of sports activities in schools and nurseries. I would like to thank Mr Schmitt for his well thought-out report.
(NL) Mr President, I abstained on the Schmitt report on sport in education. Just for the record, I would like to say on this subject that of course it is not that I am against sport in education, any more than I am against schools offering as many physical education lessons as possible: my view is quite the contrary.
It goes without saying that I think sports teachers should be treated in the same way as other teachers.
I abstained because I think that sport and education, and certainly the teaching of sport in general, must categorically remain within the remit of the Member States alone and that Europe does not have to take control in every area.
What also disturbs me about this report is that the multicultural society and the so-called gender question are dragged in left, right and centre, and that is a little bit too much given the political correctness in which this report is steeped. Shoemaker, stay at your last, and European Union, for heaven's sake stick to your areas of competence.
We Swedish Social Democrats chose to abstain in the final vote. The reason for this is that the report deals with a number of important aspects of sport in education but, at the same time, with matters which are and should remain a national concern.
We chose to vote against the statements in paragraphs 10, 24 and 47. We share the view that physical education is important and that voluntary work is an important part of the sports movement in Europe. However, whether you should have two, three or four hours of PE per week is not something the EU should get involved with.
Of course, it is also important that the issue of gender equality becomes an integrated part of the curriculum and that PE teachers are trained in the subject. We also share the opinion that it is a good idea to have sports coeducation, but that is not an EU matter either.
We would like to emphasise, however, that we share the view of the report that sport is important for several reasons. It can make an important contribution to counteracting negative health trends like obesity. It can also contribute to added social value for society in general through its educational nature.
in writing. - UKIP approves of greater investment in and participation in sport. However, we cannot accept that physical education be made compulsory for all and the UK parental opt out abolished by the EU, given that many groups have religious or cultural objections to sport, and also that some disabled children may not be physically able to take part in certain sports even when they would wish to do so. Obligatory PE is an issue for head teachers and boards of governors, not for the EU. In any case the EU has no competence on sport. UKIP welcomes commendation of the hard work of volunteers in sport but believes that a spirit of friendly competition means this must be done at national and not EU level.
in writing. - (PT) As stated in the report, full attention must be paid to sport due to its social and cultural aspects and due to the social and educational values that it transmits, such as self-discipline, challenging personal limitations, solidarity, healthy competition, respect for opponents, social inclusion, opposition to any form of discrimination, team spirit and tolerance.
Accordingly, in our multicultural society, sport can and should be an integral part of formal and informal education, given that studies have shown that regular physical activity improves mental and physical wellbeing, while having a beneficial effect on learning abilities.
We therefore agree with the call made to the Member States and the competent authorities to ensure that greater stress is placed on health development in school and preschool teaching programmes by encouraging specific forms of physical activity suitable for these ages and raising awareness within clubs and associations in order to ensure that children can start physical activity at the earliest possible age, for the benefit of their development and health, and hence to guarantee physical education status in accordance with the profile of the institution and the corresponding level of study.
in writing. - I wholeheartedly give my backing to the Schmitt report on the role of sport in education. The encouragement of sports participation amongst our young people is vital in a number of areas; sporting activities promote not only the obvious health benefits amongst the population but also contribute to social inclusion objectives, a sense of community and national and European cohesion.
My own country, Scotland, has one of the worst health records in Europe. However recent Scottish sporting successes, including Glasgow's success in securing the 2014 Commonwealth Games, have captured the imagination of the population. It is to be hoped that these successes can be channelled in a positive way and that Scotland can lose its "sick man” tag and become an example in Europe of how sport can be used for the maximum benefit of the community.
I voted in favour of this report because it deals with a matter that is particularly important for the health of a whole generation of young Europeans, and therefore for their lives as a whole.
Increased marginalisation of physical education within the school curriculum means that the time allocated to physical education in schools in EU Member States is gradually being eroded. The financing of school sports buildings and facilities is far from adequate. In addition, essential equipment for the conduct of physical education classes is in poor condition. There are also concerns regarding the quality of the training undergone by physical education teachers. The overall picture hardly inspires confidence. That is why we should support the European Parliament's initiative aimed at reversing the present situation.
It is to be hoped that the positive effects of this initiative will make themselves felt after just a few years. Providing for more sport in schools is not just part of the effort to obtain better results in competitions and future Olympic Games. It is also a way of ensuring that this generation of young Europeans will be notably healthier, fitter and not overweight, as is so often the case today. I know what I am talking about, because in my country, Poland, the number of children and young people who are obese or overweight is increasing at an alarming rate. I should like to believe that long-term positive results will emerge from the European Parliament's effort to draw attention to the inadequacies of the European educational system in this regard, and from its suggestions for remedial measures.
in writing. - I voted in favour of this own-initiative report, encouraging all EU member states to require physical education to be included for all school-aged children. Encouraging physical activity among young people will help deal with problems of obesity and general lack of fitness, along with all the secondary health problems that arise over time from these consequences of a lack of activity.
in writing. - (PT) The role of sport in education is an important issue in several respects. We can cite, for example, the obesity which is rising across Europe, particularly among young people. This is an alarming fact and a major public health concern, the effects of which will be felt throughout the life of these people. We cannot forget in particular that these people will have health problems throughout their life which will have considerable social and economic effects on the organisation and future of our societies.
Another important fact is the evidence that the time allocated to physical education across the EU has been gradually eroded. It is therefore obvious that the increase in physical inactivity has also led to the most alarming of figures which is that, across the entire EU27, overweight affects almost one in four children.
I voted in favour of this report which aims to help ensure that positive measures are taken to encourage health in the new generations.
in writing. - (FR) The need to encourage the youth of Europe to take up sport has surely never been as relevant as it is today.
The reason is simple: in view of the sedentary lifestyle to which our children are now exposed we need to come up with an alternative to snacking and the games console and we need to do it quickly.
This is why I fully share the message being put across by Mr Schmitt in his own-initiative report calling for more compulsory physical education from primary-school level. It is a message that strikes home like a double booster injection.
Double because, firstly, school is the natural place for instilling into the youngest members of our society important social values such as honesty, solidarity, team spirit, tolerance and fair play. These are also values that have to be introduced into the family circle, for this is crucial.
Secondly, in view of the twin threat that we are now facing, namely the public health problem generated by the prevalence of obesity among our young people and the social problem that is typified by an education system based on personalised choice, the European Union and the twenty-seven Member States have to react and rethink the relationship between sport and education.
This battle is far from being won: the average child now watches two hours of TV a day, which is a lot more than the 109 minutes a week that schools set aside for PE lessons.
There are many positive objectives in the report, such as working for public health and against discrimination, and accessibility for disabled persons, but in spite of that there are too many calls and demands for detailed regulations which should not be made at EU level. I am therefore abstaining in the final vote.
Few question the importance of children receiving physical education at school. The negative trend of unhealthy lifestyles among young people appears to be increasing from year to year. Mr Schmitt's report therefore touches on a pressing and important subject. The problem with the report, not least with regard to the paragraphs voted on individually, is that Mr Schmitt goes a very long way. It is difficult to see why the EU in particular should regulate in detail the number of hours of physical education at school, not only for primary school pupils but also for secondary school pupils. Nor can I see any reason for Brussels to micromanage physical education, with demands for mixed gender groups and special sex education. The last paragraph, which aims to set up a special system of commendation for various types of voluntary work, looks particularly strange, not because dedicated Europeans do not deserve appreciation, but because it is difficult to see how such a thing would be structured, administered and financed.
There is no doubt that the aim of the report is good. However, the current formulation has turned out very dubious. That is why I voted no.
in writing. - As a former teacher of physical education, I will be supporting the Schmitt report because it addresses not only the need to ensure that physical education is taught in schools but that Member States must also ensure adequate training for physical education teachers.
All too often, particularly at primary school level, the PE lesson is conducted by a non-PE specialist normally in a hall that doubles up as a dining room or a theatre, particularly at Christmas time.
If we are to be serious about combating child obesity, if we are serious about improving child health and if we are serious about getting children away from video games and into sport, we must provide better facilities for physical education in all schools and ensure that the teachers have the specialist knowledge to teach the subject. For far too long PE has been a minor subject, particularly in primary schools, and lessons are often cancelled at the first whiff of rain. This has led to a generation of children being created that is the most unfit generation ever produced. Health and physical education is as important as maths and sciences, yet you would not know that if you entered many of our schools.
in writing. - After some consideration and serious doubts with the word "fully” in paragraph 8, I have voted in favour of paragraphs 8 and 10 of the Prodi report, as on balance I feel there is a need for an EU framework directive in the area of soil protection to fill in the gaps. Such a proposal needs to be in "accordance with the principles of better lawmaking” fully respecting the subsidiarity principle; so tomorrow, I will support the Gutiérrez-Cortines proposal for a proportionate EU directive which restores subsidiarity, removes duplication of obligations and is overall, a better balance than the Commission's proposal on soil protection.
With 300 soil types in Europe, only 9 Member States with national legislation in place, and the challenge of climate change before us, there is added value in an even-handed EU approach in addressing the international challenges caused by deforestation and decline in water quality, serious soil erosion, floods and landslides and ensuring safe food production.
in writing. - (PT) It is well-known that soil has a basic social function as it is essential for the production of food and other agricultural crops and the storing and transformation of energy and minerals, in addition to functioning as a natural filter for groundwater, the main source of drinking water, the habitat for a variety of organisms living in and on the soil, the platform for human activity and an important element of landscape and cultural heritage. It is therefore a key component of the earth's environment.
There are already several Community policies aimed at protecting these essential functions, although not the soil itself. As the Commission's impact assessment demonstrates that soil degradation is worsening, concern is increasing about protecting the soil, linked also to concerns about climate change, safeguarding sufficient and clean water, protecting biodiversity and fighting against desertification and deforestation. More Community legislation specifically aimed at protecting the soil itself should result in the exchange of information and coordination between Member States, without adding any unnecessary administrative burden or calling into question agricultural production and the social function of soil.
in writing. - (PT) I regard the Commission's assessment as important and I agree with the strategy proposed on the protection of soil, a non-renewable resource that provides vital services to human activities and to the survival of ecosystems.
I support the Prodi report and consider that its proposals on better defining the relationship of soil with issues linked to biodiversity, desertification and climate change are particularly important.
in writing. - Amendment 10: A framework directive is not proportional and does not respect subsidiarity. The open method of coordination is a better mechanism than a framework directive in this instance. Soil problems are almost always local and regional.
Amendment 8: I do not consider that an EU framework directive is fully justified. I believe that soil protection should remain within the competence of Member States.
in writing. - (EL) The Commission's proposal on soil protection is generalised and vague. It makes no provision for Community funding or for basic, essential projects for the prevention and replacement of degraded soils.
Particularly in the Mediterranean countries and Greece, the problems are more acute because of the warm, dry climate, geographical relief, strong winds, etc., which contribute to desertification and soil erosion.
In addition, the coastlines, which are long in relation to these countries' total area, favour salinification and the redeployment of land use for housing development. The lack of a soil map and thematic maps results in excessive use of agricultural chemicals. In practice, there is also an inability to promote crop rotation, because of the misconceived CAP pricing and subsidy system for agricultural produce.
In addition, the lack of any state department to record, prevent and restore pathogenic soils etc. makes this a worrying situation.
The Commission's proposal seems unable to address these problems, many of which should have been dealt with already. As for the excuse of the wide variety of soils (320), this problem could be resolved if the proposed measures were devised on the basis of the soil pathogens to be prevented or rectified, and not on the basis of particular soil types.
in writing. - I voted for this first reading report on Commission plans to protect soil. I am in favour of the need to protect soil, but am yet to be convinced that a directive is the right approach, or whether a less prescriptive approach would be more suitable.
in writing. - I voted in favour of this report but voted against paragraphs 8 and 10 as I do not accept that there is a need for additional legislation relating to soil protection.
There is a range of legal instruments in place already to ensure the maximum protection possible for soil, and until these pieces of legislation are fully implemented and the effects are fully analysed, I do not believe that further legislation in this area is either necessary or desirable.
in writing. - (PT) Protection of the environment is a politically important issue in Europe which has developed rapidly in recent years and in which research continues to be a priority for the Union. However, the environment cannot be protected in Europe without protecting the soil which is exposed to various degradation processes. The need for specific protection measures within a new European framework in this area therefore makes total sense.
We recognise that, in the main, soil is in private ownership, but also that soil is a natural resource of public interest and therefore must be preserved for the benefit of future generations.
As protection of the soil is closely linked with the main international environmental challenges, there is a need to consider Community legislation which is specifically designed to protect the soil itself and which can encourage the exchange of information and coordination of good practices among the Member States. Inserting soil protection in a future climate regime therefore seems to presuppose the recognition of the need for greater knowledge about the role of this resource in the mitigation of and adaptation to climate change.
in writing. - (IT) Mr President, ladies and gentlemen, I wish to express my support for the Prodi report. Europe does need a common soil strategy. Soil degradation is continuing across Europe, given that existing legislation is inadequate to combat phenomena such as erosion, the loss of organic material, compaction, salinisation, landslides and contamination.
A plan of action and measures need to be devised at European level, obviously with due account for national circumstances and within a framework of subsidiarity and cooperation with the Member States.
This is crucial above all in terms of identifying areas at risk and drawing up packages of measures. Moreover, it is vitally important that all 27 Member States should have a minimum level of legislation in this area and that education and awareness-raising campaigns be introduced.
in writing. - (PL) Multi-faceted protection of the soil is one of the main challenges for environmental protection at international level. It also has a tremendous impact on the economies of the Member States.
I wish to express my concern about the consequences of natural degradation of the soil and degradation caused by human activity. Degradation of the soil is often the result of inappropriate human activity in the areas of agriculture and forestry. It can also be a consequence of industry, tourism, and urban development.
I should like to point out to the House that compliance with the provisions of the directive will make it possible for degraded land to be reclassified, thus preventing the use of green field sites for industrial and commercial purposes. The directive will also provide for soil to be classified in terms of its potential for plant and animal production, with particular reference to the production of high quality food.
I should like to highlight the need to develop a European strategy aimed at identifying and resolving issues relating to soil degradation. Due to the great variety of soil types, a European strategy is required, independently of national action. Such a European strategy would be based on prevention, and would aim to raise public awareness and to persuade the public of the need for soil protection. In addition, the strategy would identify risk areas with a view to resolving this problem at European level.
It should be noted that it is important to establish a clear demarcation between this directive and other European legislative standards relating to soil protection in order to avoid regulatory duplication.
Current European legislation does not appear to prevent degradation of the soil. At the same time, soil protection is closely linked to the main international challenges in the area of protection of the natural environment. I therefore believe that there is a clear need to develop Community legislation aimed at protecting the soil as such.
in writing. - The EPLP voted against paragraphs 8 and 10 of the Prodi report on Thematic Strategy for Soil Protection as it has not been proven that there is a need for a framework directive for soil protection. As it currently stands the measures proposed in these paragraphs would be disproportionate as there is not enough flexibility or subsidiarity.
(DE) Mr President, in my view, the inclusion of aviation activities in the scheme for emission allowance trading is a step towards meeting the conditions of the Kyoto Protocol, that is correct.
However, may I recall what Mr Sarkozy has just said. He said that Europe must demand reciprocity, and there is none, or far too little, of that here. Emission trading should not begin before 2012 at the earliest. As is the case for small cars, exemptions must be in place for small aircraft under 20 tonnes in order to avoid any disproportionality. A jumbo jet is not the same as a Cessna!
Many points in the report by the Committee on the Environment simply go too far and leave European businesses no room to manoeuvre and no time to implement the measures. There is massive discord here. Recalling again the words of the French President, we must think very hard, once more, about how we structure this emission trading scheme.
(FI) Mr President, I voted in favour of Amendments 77, 81 and 82 in Mr Liese's report, so as to ensure that airlines operating in Europe's peripheral regions would be able to compete fairly with the central European companies. Unfortunately, however, the majority thought otherwise.
(CS) Mr President, Parliament decided outside the scope of the Kyoto Protocol to include aviation activities in the scheme for greenhouse gas emission allowance trading. Although aviation's share of overall greenhouse gas emissions is only about 3%, in 15 years the aviation sector's emissions have doubled. Today Europe has confirmed yet again its leadership in combating climate change. However, we need to strike a balance. It is only right that a proportion of allowances be allocated by auction rather than distributed free of charge, which will promote the development of young societies. Auction revenues should be used to develop technologies to reduce CO2 emissions in the aviation sector and not for other purposes.
It is well known that another strategy for reducing emissions is the integrated management of flight schedules. I am strongly in favour of a single starting date for both intercontinental and internal flights. The Commission has to persuade third countries to join by the end of 2011. I consider this a necessary condition for fair competition between all European airlines regardless of the company's address. The goal of reducing global warming by two degrees by the year 2020 involves convincing the rest of the world first of all. The international conference in Bali will soon show how successful we are in this respect.
(DE) Mr President, ladies and gentlemen, as regards the purpose of the report, which is to include European aviation activities in the scheme for emission allowance trading, a number of questions arise. What is beyond question, however, is that we have clear indications that this is not a particularly successful scheme, and although the Commission has data showing that it is not successful, we are now about to include aviation in the scheme as well. That is my main point of criticism and it prompted me not to vote for the report.
By including European aviation in the scheme, we are approaching this as an isolated solution. However, that is the very point which ultimately jeopardises the competitiveness of European airline companies and, alongside these companies, the competitiveness of European airports as well. To my mind, this is not acceptable and we must do all we can to identify global solutions which include other airlines and other airports too. That is the only way to achieve a solution which is good for the environment but is also good for competition in the European Union.
(FI) Mr President, I wish to thank my colleague, Mr Liese, for his excellent levels of cooperation. One concrete issue on which we sought compromise related to the channelling of revenue from auctions. I would have liked to see all the revenue going to air traffic, but I am grateful that my views were even partly taken into consideration.
I start from the position that aviation is also necessary from the point of view of the environment because, for example, in the MIPS survey its benefits are clearly visible. Another basic consideration is that the aim must ultimately be emissions-free air traffic. That is why I am so in favour of channelling revenue into research and development in the area of aviation. If we really see the dramatic increase in emissions from air traffic as a problem, we need to spend all our available resources on ensuring that research money goes into the development of emissions-free air traffic. I hope that in the future the Council will bear this in mind. I also want to say that what Mr Lehtinen just said is my sentiment exactly.
We Swedish Social Democrats have chosen to support Parliament's report because it is a first step in reducing the impact of aviation on the climate. However, we consider it regrettable that a majority in Parliament advocate both high emission ceilings and an insignificant amount of auctioning of emission allowances. In addition, the entry into force has been postponed by a year compared with what was decided on Parliament's Committee on the Environment.
In time we would prefer to see aviation having a completely separate scheme for trading in emission allowances.
in writing. - The Emission Trading Scheme is the most effective way of dealing with climate change emissions and to facilitate the EU in reaching its target of 20-30% by 2020.
We voted today in favour of peripheral regions being taken into account in this Directive and in favour of a deletion of a Commission proposal allowing an airline to demand conversion of its aviation allowances to Kyoto-backed allowances free of charge!
We voted to lower the cap allowance which will be the predicted actual end result in negotiations in future weeks, approximately 85-90% benchmarked against 2004-06 emissions.
We voted in favour of a review of auctioning in future, if a review is undertaken regarding other sectors. While we did not vote in favour of auctioning today, auctioning in all sectors could be considered as this would decrease the possibility of windfall profits and help increase competitiveness and innovation.
What is most important is that industry carries its share of emission cutting in an innovative way without laying the entire burden on the flying consumer.
in writing. - (PT) I voted in favour of the Liese report on the proposal to amend Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading as I consider that including the aviation sector in this scheme is vital for mitigating the effects of climate change.
Aviation's contribution to climate change is substantial and growing rapidly which is why this proposal for a directive represents an important step in meeting the ambitious greenhouse gas emissions reduction targets in the European Union. However, it is essential to adopt measures so that this directive takes account of the situation in the outermost regions in order to prevent the social and economic impact of the emissions scheme on these regions being too high. I therefore regret that Amendments 98=100/rev and 97=99/rev were not adopted.
in writing. - (PT) We have serious doubts about the general content of the proposals adopted in this European Parliament resolution, which is why we voted against it.
Firstly, we disagree with emission trading which always protects those who have more money to buy emission rights and does not solve the problem of excess CO2 emissions.
Secondly, due account has not been taken of those countries and regions where aviation services are fundamental, such as the outermost regions of the Azores and Madeira. For example, both flights between these islands and flights between continental Europe and these regions are particularly important for territorial cohesion in the European Union, which is why these flights merit special treatment.
We regret that the inclusion of the outermost regions in the EU territory and of all the flights arriving at or departing from European airports has not been taken into account in the impact assessment for this directive. This impact will be greater in those regions than in Europe on average, both due to the use of aircraft by their inhabitants and due to the impact of tourism on regional development. Likewise, no account has been taken of the dramatic consequences for their competitiveness of a tax on flights from which their neighbours are exempt.
I did not support the report that seeks to include CO2 emissions from aviation activities in the European Union's scheme for emissions trading.
The Kyoto Protocol excluded aviation and while most of the nations of the world do not recognise the Kyoto agreements the European Union now wants to do more than is required under the Protocol.
This idealism is all very well from an intellectual point of view but it will not save the planet, which in any case is not in real danger as such.
However, Europe is in the act of sacrificing all its industries, including aviation, without any significant impact on the climate. I must protest.
in writing. - (PL) Ladies and gentlemen, the Polish Members decided to vote against this report for a very simple reason, namely that not one of our comments was taken into account.
I should like to point out that Polish aviation was very well prepared for reductions of CO2 emissions within the framework of meeting the Kyoto Protocol obligations (36% of 6% obligations) and CO2 emissions are not a problem for countries like ours. The countries of the old Fifteen, however, have so far only met 1.5% of the 8% obligations undertaken.
Hence the idea underpinning this proposal for a directive, which would enable the old Fifteen to meet their obligations at the expense of the new Member States. Is this what the European Union is all about? I do not think so, and I call for detailed work and reflection at second reading.
in writing. - I voted in favour of this first reading report on the Commission's proposal to include the aviation sector in the EU Emissions Trading Scheme, also backing the amendments to reduce authorised emissions from the proposed 100% level to 90%. I also supported Socialist Group amendments to include all flights originating and terminating in the EU, but unfortunately other parties did not back these and they did not pass. Aviation is an important and fast-growing source of GHG emissions, and taking action to curb those emissions is vital in the fight against climate change.
in writing. - (PT) The adoption of measures to reduce greenhouse gas emissions in the European Union and other industrialised countries is under way and this Commission proposal to include aviation in the emission allowance trading scheme is an important element in the set of measures to be adopted internationally.
We cannot deny the significant increase in greenhouse gas emissions in the aviation sector. Solving the problem by means of emission allowance trading therefore seems to be a useful measure, particularly if correctly conceived and linked with other measures supporting market stability and preventing competition distortions.
The measures adopted today will set a precedent for the continuing international negotiations. This is why the EU must adopt a firm position with solutions that are actually effective in terms of protecting the environment, whilst defending our industries and our freedoms. Recognising that this is a difficult task, the rapporteur's work must be praised, as should everyone for their commitment to achieving compromises which are specifically aimed at mitigating the effects of climate change and balancing social and economic activities in Europe.
in writing. - (IT) Mr President, ladies and gentlemen, I wish to express my support for the Liese report. I have nevertheless seen fit to back some amendments modifying the initial draft, particularly those relating to 2011 as the date for the scheme's entry into force.
This is an especially significant point when it comes to avoiding the creation of market distortions within the European Union, albeit only for transitional periods, meaning that some operators would be at an advantage over others.
I have backed certain other amendments too, on matters such as the percentage of allocations to be auctioned, and the use to be made of funds gathered in this way, provided that this does not set a precedent for reducing the financial room for manoeuvre falling within the exclusive prerogative of Member States.
in writing. - I have voted in favour of the Liese report, even though I have doubts about its practicality and its implementation. I agree that aviation has to be included in any emissions trading schemes, but a balance has to be found between environmental considerations and those of the aviation industry. In addition, this scheme as proposed is highly contentious outside the European Union with many states threatening court action against the EU, including the USA, India and China because they believe any scheme involving aviation must be agreed internationally before implementation.
It is right that aviation should be involved in ETS. It is wrong to single out aviation as a major CO2 creator without also addressing the maritime industry and the biggest CO2 creator in transport, road transportation.
Some of the suggestions outlined by the Committee on the Environment in its report were frankly extreme. Parliament has taken a more pragmatic and balanced view. But still I see problems ahead for this proposal in the months to come, not least on the international stage and not least that we have exempted private jets.
in writing. - (DA) I voted in favour of the final version of the Liese report, as it was a small step forwards in comparison to the Commission proposal. However, the report leaves much to be desired in relation to the steps necessary in order to combat climate change, and therefore demonstrates that the European Parliament is not at the forefront of this battle.
The outermost regions together contribute to combating climate change and regularly demonstrate their commitment to continuing in the same vein by becoming veritable centres of innovation in this area.
I support the objectives being pursued by the inclusion of aviation activities in the scheme for emissions trading.
However, the outermost regions could not support the implementation of the Commission's proposal as it stands, for otherwise the aviation companies that operate in these areas would have no other option but to pass the new surcharges directly on to ticket prices, to the detriment of overseas passengers and tourists who are already penalised by the high cost of air travel, and to the cost of air freight, which in turn will lead to price rises that will hit consumers and businesses in these outlying regions.
I wish to express my thanks to the rapporteur for having listened to my appeals on this subject, and to Parliament for having finally endorsed the principle of granting special treatment for the outermost regions in this particular matter.
I also welcome the fact that Parliament has accepted the possibility that part of the funds resulting from the emissions-quota bidding scheme might be used to reduce the negative impact of this project on the accessibility and competitiveness of the outermost regions.
in writing. - (FI) Mr President, we all know that it is important to ensure that environmental protection is in place and to fight against climate change. Our actions have to remain within the bounds of common sense, however, and we, as decision-makers, should view things as a whole. In my opinion, the majority on Parliament's Committee on the Environment, Public Health and Food Safety have not viewed the matter in all of its aspects with regard to this report. Emissions from aviation account for just 2% of total emissions and so they should be dealt with in proportion to the whole. That is to say, even if our entire aviation service were to cease, this would have barely any effect on global warming. We also have to realise that many airlines have already invested significantly in improving the environmental friendliness of their fleets.
I voted in favour of Amendments 77, 81 and 82, to allow air traffic to continue to survive in Europe's remotest regions. I do not see the point of having air traffic structured mainly around just a few large airports. Competitiveness between national airlines should not be short-sightedly impaired to the cost of the cut-price carriers. I therefore agree with what Mr Lehtinen said in his speech.
That concludes voting time.